Citation Nr: 1629119	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO. 11-08 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased rating, greater than 10 percent, for a painful scar of the left wrist.

2. Entitlement to an increased rating, greater than 30 percent, for residuals of left forearm fracture to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from July 1969 until May 1970. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claims for increased ratings.

In July 2014, the Board remanded these claims for additional development, including asking to update VA with the names of doctors and health care facilities that had treated him for his left forearm fracture residuals, including treatment he reported receiving in conjunction with his employment with the United States Postal Service. A letter requesting this information was sent to the Veteran in August 2014; the RO has thus substantially complied with the July 2014 remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2013. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. Throughout the entire rating period, a left wrist scar has been painful, but stable, and unproductive of any functional limitations.

2. Throughout the entire rating period, symptoms associated with residuals of left forearm fracture to include peripheral neuropathy have been adequately contemplated by the schedular rating criteria.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for a left wrist scar have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7804 (2015).

2. The criteria for a schedular or extraschedular rating in excess of 30 percent for residuals of left forearm fracture to include peripheral neuropathy have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.73, Diagnostic Code 5307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in September 2010, prior to the initial adjudication of the claims on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). Compliant notice was provided in the letter sent to the Veteran in May 2010.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation. The Veteran did not respond to an August 2014 request from VA for him to identify the source of "treatment from VA or non-VA medical providers and health care facilities that have treated [him] for [his] left forearm fracture residuals." Given the Veteran's actions, and VA's offers to assist him in developing the claims, the Board finds that VA has no additional duty with regard to associating treatment records with the claims file. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

VA has satisfied its duty to assist by acquiring service records as well as records of medical treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in April 2010 and October 2013 when examiners conducted physical examinations, recorded the Veteran's history, and provided factually supported and explained opinions. While the examiners were not provided the Veteran's claims file for review, accurate histories were elicited from the Veteran regarding his left arm symptoms. See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran). 

In a May 2016 statement, the Veteran's representative commented that the most recent VA examinations had been provided more than three years prior, in 2012, and suggested that "by VA standards the pertinent medical evidence needed to make sure the [V]teran receives a fair and impartial determination is 'stale.'" However, the most recent examination had been provided in 2013, and further, there is no evidence suggesting a worsening of symptoms since that time. Asking that the Veteran appear for an additional examination would thus serve only to further delay the adjudication of his claims.

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Increased Ratings, Generally

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings. In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings." Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Increased Rating for Painful Left Wrist Scar, Associated with Left Forearm Residuals

The Veteran's left wrist scar is rated as 10 percent disabling, effective November 5, 2007, under 38 C.F.R. § 4.118, Diagnostic Code (DC or Code) 7804. Under this Code, a 10 percent rating is assigned for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are painful or unstable. Note (1) describes an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118 (2015).

The Veteran's left wrist scar has not been more than 10 percent disabling at any time during the period on appeal. Specifically, the single scar has been painful, but stable, and unproductive of any functional limitations.

On VA examination in April 2010, the Veteran had a single scar on his left dorsal wrist measuring 4 centimeters by .5 centimeters. The scar was painful, but not adherent or ulcerated, and showed no signs of breakdown. The scar was also neither elevated nor depressed, superficial, inflamed, or with erythema. The scar was further described as non-discolored, and not inflexible or indurated. At his October 2013 VA examination, the Veteran's scar was observed, but was not "painful and/or unstable," or "greater than 39 square [centimeters]." 

During his July 2014 hearing, the Veteran testified that the scar was "about an inch and a half long," and that he could feel "tautness" and "pulling" with range of motion. He denied symptoms of instability of the scar such as oozing or breaking open of the skin, and generally described the scar as healed though painful. The Veteran asserted numerous left upper extremity limitations, however these were largely related to his service-connected peripheral neuropathy, rather than the post-surgical left wrist scar.

The Veteran is competent to report on symptoms capable of lay observation such as pain, Layno v. Brown, 6 Vet. App. 465 (1994), and thus his endorsements of pain in his left wrist scar are probative of the level of symptomatology. However, the Code clearly requires the presence of three or four service-connected scars in order for a rating of greater than 10 percent under DC 7804. As he has only one scar, his claim for an increased rating cannot be granted.

The Board has also considered whether a higher rating may be granted under an alternative Code, but finds that one cannot. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). Specifically, the Veteran does not have a scar of the head, face, or neck (i.e., DC 7800), a burn scar (i.e., DCs 7801, 7802), nor any other scars not otherwise specifically described by the Diagnostic Criteria at 38 C.F.R. § 4.118 (i.e., DC 7805).

Having evaluated the disability on appeal on a schedular basis, the Board has also considered whether referral for an extraschedular rating is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected scar above, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability based on the number of scars present, whether they are painful, their location on the body, and any functional impairment that results from the scaring. Thus, the demonstrated manifestations - namely a single painful scar of the left wrist, unproductive of any functional impairment - are contemplated by the provisions of the rating schedule. 

The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected left wrist scar that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disability - residuals of left forearm fracture to include peripheral neuropathy - in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the Veteran's left wrist scar has been 10 percent disabling, and no higher, throughout the entire period on appeal. As the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7

Increased Rating for Residuals of a Left Forearm Fracture, to Include Peripheral Neuropathy

Residuals of the Veteran's left forearm fracture with peripheral neuropathy are rated as 30 percent disabling, effective May 15, 1971, under 38 C.F.R. § 4.73, DC 5307 (2015). Under this Code, the rating is based on the degree of limitation of function of muscle group VII, which affects the function of the wrist and finger flexion, and include muscles arising from the internal condyle of the humerus. 38 C.F.R. § 4.73. 

The Veteran's current rating of 30 percent is the maximum schedular rating available for the nondominant arm - the Veteran having confirmed that he is right handed during his 2013 hearing. The Veteran's primary assertion is that he should be granted an extraschedular rating. The schedular criteria rate impairment of muscle group VII based on the overall reduction in functioning, from "slight" to "severe." Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

The threshold factor for determining whether an extraschedular may be warranted is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun, 22 Vet. App. 111. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. at 115. On the other hand, in an exceptional case where the schedular standards are found to be inadequate, the case must be referred to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation if the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2015).

On VA examination in April 2010, the Veteran reported that he worked as an electronics technician with the United States Postal Service, and also had a business as a locksmith. Both occupations had "suffered due to [his] injury," and he endorsed constant pain, which limited his mobility. Additionally, the Veteran was having increased weakness in his left upper limb, and this was "affecting his ability to perform his job duties because he cannot hold objects." A physical evaluation revealed pain in the dorsal aspect of the distal forearm, and while there was no resulting abnormal motion, the left wrist was limited in range of motion to 50 degrees of flexion and 45 degrees of extension. The examiner diagnosed the Veteran with residuals of an ulnar fracture "with severe residual pain and decreased [range of motion]," and moderate to severe osteoarthritis of the left wrist. His disabilities had "significant effects" from an occupational perspective, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, and decreased strength in the upper extremity. Additionally, activities requiring repeated left wrist and forearm movements, such as turning keys, and the use of fine tools and wiring, had further occupational effects.

In an April 2011 statement, the Veteran testified to trembling, loss of feeling, and loss of strength in his left wrist and fingertips. He was also experiencing reduced grip strength when holding objects in his left hand, and pain at the limits on of his wrist's mobility was interfering with his work. The Veteran asserted, for example, that he found it increasingly difficult to perform tasks such as climbing a ladder or replacing fuses. During his 2013 hearing before the undersigned, he repeated many of these assertions, as well as "[e]xtreme pain, especially in dampness," and that activities such as shoveling snow are "extremely difficult with [his] pain." In spite of his reported level of disability, he indicated that he had not missed any work due to his service-connected muscle injury.

On VA examination in October 2013, the Veteran endorsed intermittent pain and numbness of the left forearm and left hand, stating that his job as an electronics technician and also part time as a locksmith had been difficult, but that he was "still able to continue his current job." The examiner determined that while constant pain in the upper left extremity was not attributed to a peripheral nerve condition, mild numbness, intermittent pain, as well as paresthesias and/or dysesthesias were related. Strength was four out of five in flexion of the left wrist and in left hand grip, but was otherwise completely normal, and there was no muscle atrophy. The Veteran had decreased sensation in the left hands and fingers, but no trophic changes or affected nerves. The examiner determined that the Veteran's "[m]ild sensory neuropathy of [the] left forearm [and] left hand" did not impact his ability to work.

In February 2015, a private physician documented that the Veteran stiffness, decreased and painful range of motion, pain, and aching in his left wrist. Overall, the severity of symptoms was "moderate [to] severe," and pain was at a level of eight out of ten. The left wrist had active flexion to 35 degrees and extension to 50 degrees - both with pain at the extremes of motion. There was moderate tenderness at the radial aspects of the wrist and distal forearm, no swelling, induration, or erythema, and the wrist was not deformed. Active supination of the left forearm was abnormal, with 15 degrees less motion in the left compared to the right, but no evidence of muscle atrophy. Sensation was decreased in the median nerve distribution on the left side, with diminished light touch sensation as well. Grip strength in the left hand was four out of five, and there were no abnormalities relating to coordination.

Again, to the extent that symptoms such as pain, weakness, and a loss of sensation are capable of lay observation, the Veteran's reports of symptoms are probative in describing his overall disability picture. Layno, 6 Vet. App. 465. However, determining whether extraschedular consideration is warranted is a decision made based on several factors - not only subjective reports of symptomatology. Treatment and examination reports, as well as the Veteran's own testimony confirm that he has had pain, loss of sensation, and loss of at least some strength in the left wrist and hand during the period on appeal. Further, such disabling symptoms have been attributed to service-connected left forearm fracture residuals and peripheral neuropathy. However, none of the reported or documented symptoms have presented an exceptional or unusual disability picture productive of marked interference with employment or frequent periods of hospitalization.  

The Veteran's symptoms are fully contemplated the rating criteria, especially given that the criteria under consideration rate his service-connected disability based on the overall impact of disability - rather than on the basis of an exclusives list of specific symptoms. Further, even if the schedular rating criteria did not contemplate the symptoms associated with his disability, the symptoms do not result in significant or marked effects on employment, or frequent hospitalizations. Although the Veteran has repeatedly testified to ways in which his disability impacts his ability to work in his current jobs with the United States Postal Service and as a locksmith, the fact that he has not missed any work due to his symptoms is itself highly probative that the disability does not result in "marked interference with employment," and the Veteran has expressly denied any periods of hospitalization due to the disability.

The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. Accordingly, as a higher schedular rating is not available, the claim for a higher rating for residuals of a left forearm fracture with peripheral neuropathy is denied, and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Finally, the Veteran has testified to the impact that his service-connected disabilities have on his ability to work, however at no time has he asserted that he has stopped working due to such disabilities, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 


ORDER

An increased evaluation for a painful left wrist scar is denied.

An increased evaluation for residuals of a left forearm fracture with peripheral neuropathy is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


